DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS 
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-10, drawn to a process for constructing a printing plate.
Group lI, Claims 11-22, drawn to a system for constructing a printing plate by additive manufacturing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to Group ll lack unity of invention because even though the inventions of these groups require the technical features, a system in claims 11-22, this technical feature is not special technical feature as it does not make a contribution over the prior art in view of Gullentops et al. (US 8,848,233).
Gullentops teaches a system for constructing a printing plate by additive manufacturing (“an apparatus that can be used to create a relief print master”, Co 11 li 47 and Fig. 6), the system comprising:
a printing assembly comprising:
one or more ink jet print heads (“printhead 630”, Co 11 li 63) each comprising a plurality of nozzles (“every nozzle of the printhead”, Co 12 li 15; “the nozzle of a printhead”, Co 13 li 32) configured to deposit a layer of photopolymer (“Radiation Curable Liquids”, Co 11 li 40” and “the printhead 510 prints ink droplets”, Co 11 li 55-56) on a substrate (“a sleeve 625” and “a sheet of support layer 620”, Co 11 li 59 and 61-62), the photopolymer curable by radiation in a predetermined wavelength range (“partial curing takes place of a printed intermediate layer by the curing source 610. Optionally the printed intermediate layers can be subject to a post curing step by rotating the drum 600 while a final curing source 650 is turned on.”, Co 12 li 1-6);
at least one wide area radiation source (“a final curing source 650”) configured to emit radiation in the predetermined wavelength range (“the printed intermediate layers can be subject to a post curing step by rotating the drum 600 while a final curing source 650 is turned on.”, Co 12 li 4-6 and Fig. 6),
a small area radiation source (“the curing source 610”, Co 12 li 2-3) configured to emit radiation in the predetermined wavelength range at a resolution and with a modulation in accordance with a desired image to be printed by the printing plate (“partial curing takes place of a printed intermediate layer by the curing source 610”, Co 12 li 1-3; “to create a relief print master”, Co 11 li 47);
means for providing relative motion between the substrate and the printing assembly (“A printhead 630 is mounted on a carriage (not shown) that can move in the y direction parallel to the axle of the drum and which corresponds with a slow scan dimension y.”, Co 11 li 63-65).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between process and apparatus for its practice claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Rex A. Donnelly (Reg. No. 41,712) on 02/23/2022 a provisional election was made to prosecute the invention of Group ll, claims 11-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 01/28/2021, 04/12/2021 and 03/28/2022 have been considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitation(s) is/are: the limitation “means for providing relative motion between the substrate and the printing assembly” in lines 12-13 of claim 11. The specification discloses the structures to the claimed function in Pa [0008]: “a drum configured to rotate on an axis to provide relative motion in a first direction and configured to receive the substrate, and a carriage configured to move relative to the drum in a second direction” or “a stage configured to receive the substrate and a carriage mounted on a gantry”.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “an assembly for removing uncured polymer from the printing surface of the printing plate” in lines 2-3 of claim 20. The specification discloses the structures to the claimed function in Pa [0009]: “a pair of rollers for receiving the plate and a web positioned between one of the rollers and the printing surface of printing plate”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a plurality of n ink jet print heads” in line 2. It renders the claim indefinite since it is unclear whether “a plurality of n ink jet print heads” in this claim is meant to be the plurality of n ink jet print heads out of the one or more ink jet print heads recited in claim 11 or a new/another plurality of n ink jet print heads. For the purpose of the examination, it has been interpreted as the plurality of n ink jet print heads out of the one or more ink jet print heads.
Likewise, claim 17 recites the limitation “a single wide area radiation source” in lines 2-3. It renders the claim indefinite since it is unclear whether it is meant that the printing assembly comprises only one wide area radiation source or “a single wide area radiation source” in this claim is a new/another wide area radiation source. For the purpose of the examination, it has been interpreted that the printing assembly comprises only one wide area radiation source.
Claim 20 recites the limitation “a wide area radiation source” in line 3. It renders the claim indefinite since it is unclear whether “a wide area radiation source” in this claim is meant to be one of the at least one wide area radiation source recited in claim 11 or a new wide area radiation source. For the purpose of the examination, it has been interpreted as one of the at least one wide area radiation source.
The remaining dependent claims 21 and 22 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 20.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gullentops et al. (US 8,848,233).
With respect to claim 11, Gullentops teaches a system for constructing a printing plate by additive manufacturing (“an apparatus that can be used to create a relief print master”, Co 11 li 47 and Fig. 6), the system comprising:
a printing assembly comprising:
one or more ink jet print heads (“printhead 630”, Co 11 li 63) each comprising a plurality of nozzles (“every nozzle of the printhead”, Co 12 li 15; “the nozzle of a printhead”, Co 13 li 32) configured to deposit a layer of photopolymer (“Radiation Curable Liquids”, Co 11 li 40” and “the printhead 510 prints ink droplets”, Co 11 li 55-56) on a substrate (“a sleeve 625” and “a sheet of support layer 620”, Co 11 li 59 and 61-62), the photopolymer curable by radiation in a predetermined wavelength range (“partial curing takes place of a printed intermediate layer by the curing source 610. Optionally the printed intermediate layers can be subject to a post curing step by rotating the drum 600 while a final curing source 650 is turned on.”, Co 12 li 1-6);
at least one wide area radiation source (“a final curing source 650”) configured to emit radiation in the predetermined wavelength range (“the printed intermediate layers can be subject to a post curing step by rotating the drum 600 while a final curing source 650 is turned on.”, Co 12 li 4-6 and Fig. 6),
a small area radiation source (“the curing source 610”, Co 12 li 2-3) configured to emit radiation in the predetermined wavelength range at a resolution and with a modulation in accordance with a desired image to be printed by the printing plate (“partial curing takes place of a printed intermediate layer by the curing source 610”, Co 12 li 1-3; “to create a relief print master”, Co 11 li 47);
means for providing relative motion between the substrate and the printing assembly (“A printhead 630 is mounted on a carriage (not shown) that can move in the y direction parallel to the axle of the drum and which corresponds with a slow scan dimension y.”, Co 11 li 63-65).

With respect to claim 12, Gullentops as applied to claim 11 above further teaches that the means for providing relative motion between the substrate and the printing assembly comprises a drum (“600”) configured to rotate on an axis to provide relative motion in a first direction and configured to receive the substrate (“A sleeve 625 is mounted on a drum 600 that is driven by a motor 660 in a rotational direction x…The sleeve carries a sheet of support layer 620”, Co 11 li 59-62), and a carriage configured to move relative to the drum in a second direction (“A printhead 630 is mounted on a carriage (not shown) that can move in the y direction parallel to the axle of the drum”, Co 11 li 63-64).

With respect to claim 18, since Gullentops as applied to claim 11 above further teaches that in Fig. 5 the z dimension indicates the direction of the relief features of the print master that is to be created by the printing device (Co 11 li 53-55) and Fig. 6 also shows the arrow for the z dimension on the printhead 610, thus one would have appreciated that Gullentops teaches that a distance between the ink jet print heads and the substrate is adjustable to print the layers in the z dimension.

With respect to claim 19, Gullentops as applied to claim 18 above further teaches that a distance between the ink jet print heads and the substrate is adjustable to print the layers in the z dimension, thus the distance would be inherently adjustable based upon a thickness of the photopolymer layer. Furthermore, it is noted that the limitation “adjustable based upon a thickness of the photopolymer layer” is an intended use since the apparatus of Gullentops is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US 8,848,233) as applied to claim 11 above. 

With respect to claim 13, in another embodiment, Gullentops as applied to claim 11 above further teaches that the system has a flatbed configuration (“a flatbed printing device”, Co 11 li 49 and Fig. 5), and the means for providing relative motion between the substrate (“a support layer 520”) and the printing assembly (“510”, “530”) comprises a stage (the stage which supports the support layer 520 in Fig. 5) configured to receive the substrate and a carriage (“A printhead 630 is mounted on a carriage (not shown)”) mounted on a gantry (“500”) (Co 11 li 49-57 and 63). Therefore, one would have found it obvious to modify the drum based printing device into the flatbed printing device in order to create a relief print master on the flatbed.

With respect to claim 14, Gullentops as applied to claim 13 above further teaches that the gantry (“500”) is configured to move relative to the stage in a first direction (y direction) and the carriage is configured to move relative to the gantry in a second direction (x direction) orthogonal to the first direction (Fig. 5).

With respect to claim 15, Gullentops as applied to claim 13 above further teaches that the stage is configured to move relative to the gantry in a first direction (y direction) and the carriage is configured to move relative to the gantry in a second direction (x direction) orthogonal to the first direction (Fig. 5).

With respect to claim 16, Gullentops as applied to claim 13 above further teaches that the system is configured to provide movement of the substrate relative to the printing assembly along X and Y axes, and the printing assembly is configured to print and cure during relative movement in an X and −X direction, in a Y and −Y direction, or a combination thereof (“A printhead 510 can move relatively to a support layer 520 in a fast scan dimension x for printing a first swath of pixels. The printhead can also move in a slow scan dimension y for printing a next swath of pixels... During operation, the printhead 510 prints ink droplets that are partially cured by the partial curing station 530.”, Co 11 li 49-53 and 55-57).

With respect to claim 17, Gullentops as applied to claim 11 above teaches the printhead (“630”), but is silent to a plurality of n ink jet print heads. However, one would have found it obvious to provide multiple printheads in the system for the purpose of print ink droplets in the multiple sites, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Furthermore, it is noted that the limitation “a single wide area radiation source configured to cure each layer deposited by a first through (n−m)th inkjet layers before deposition of subsequent layers (n−m+1) to n, and the small area radiation source positioned to cure the (n−m+1) layers after deposition” is an intended use since the apparatus of Gullentops is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US 8,848,233) as applied to claim 11 above, and further in view of Markhart (US 2005/0211120-of record). 

With respect to claims 20 and 22, Gullentops as applied to claim 11 above further teaches the wide area radiation source (“a final curing source 650”) for post curing. Even it Gullentops does not specifically teach that the wide area radiation source (“a final curing source 650”) is used for detacking the printing surface of the printing plate, it is noted that this limitation is an intended use since the apparatus of Gullentops is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
Gullentops is silent to an assembly for removing uncured polymer from the printing surface of the printing plate.
In the same field of endeavor, an apparatus for thermally developing flexographic printing elements, including printing plates and printing sleeves, Markhart teaches that a blotting material (20) positioned on at least a portion of the at least one roll (12), and when the at least one roll (12) is heated and is contacted with the imaged surface (14) of the flexographic printing element (16) which is a roll as well in Fig. 1, non-crosslinked polymer on the imaged surface (14) of the flexographic printing element (16) is melted by the heated roll (12) and is removed by the blotting material (20) (Pa [0071] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gullentops with the teachings of Markhart and provide two rolls and blotting material in order to remove the uncured photopolymer on the imaged surface.

With respect to claim 21, Gullentops as applied to claim 20 above further teaches that the wide area radiation source comprises a UV-C source (“A final post curing is realized with UV-C light”, Co 13 li 27).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742